Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. Respondent is hereby suspended from the practice of law in Ohio for two years, with the entire two-year suspension stayed, provided that respondent continue his treatment for major depression and that the attending physician report every three months to the relator, indicating respondent’s progress and need, if any, for further treatment. Furthermore, the suspension is stayed on the condition that during the two-year suspension period, no complaint is filed against respondent that passes probable cause review by relator. Costs of these proceedings are taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.